Title: Notes on Debates, 3 December 1782
From: Madison, James
To: 


Teusday Decr. 3.
After a verbal report of the Committee above mentioned, who acquainted Congress that in a conference with Mr. Livingston he professed a willingness to remain in office till the 1st. of Jany. to give time for the choice of a Successor, Mr. McKean proposed the Resolution, which stands on the Secret Journals; several alterations having been made however in the course of its consideration. With respect to the Preamble particularly, a change took place. As it was first moved it recited as the ground of the resignation the incompatibility of the office of foreign affairs with the Chancellorship of N. Y. To this recital it was objected by Mr Madison that such a publication of preference of the office of the Chan[c]ellor of a particular State, to the office of foreign Affairs under U. S. tended to degrade the latter, whereupon the Preamble on the Journal was substituted. In the course of this business the expediency of augmenting the Salary was suggested, but not much supported. Mr. Howel & Mr Clarke opposed it strenuously.
The Report of the Committee on the case of Vermont mentioned on Thursday the 14 of Novr. was called for by Mr. McKean, & postponed on his motion to make way for a set of Resolutions declaring that as Vermont in contempt of the Authority of Congress & their Recommendations of  1779 exercised jurisdiction over sundry persons professing allegiance to the State of N. Y. banishing them and stripping them of their possessions, the former be required to make restitution &c. and that in case of refusal or neglect Congress will enforce the same. &c. A motion was made by Mr. Clark 2ded. by Mr. Howel to strike out the latter clause, in favor of which it was said that such a menace ought to be suspended untill Vermont should refuse to comply with the Requisition; especially said Mr. Howell as the present proceeding being at the instance of Phelps & other exiles was an exparte one.
Against the motion for expunging the clause, it was observed that a requisition on Vermont without such a menace wd. have no effect, that if Congress interposed they ought to do it with a decisive tone; that as it only enforced restitution in cases where spoliations had been committed and therefore was conditional, the circumstance of its being exparte was of no weight, especially as Congress cd. not call on Vermt. to appear as a party after her repeated protestations agst. appearing.
On this occasion Mr. Carroll informed Congress that he had entirely changed his opinion with regard to the policy requisite with regard to Vermt. being thoroughly persuaded that its leaders were perfidious men & that the interest of U. S. required their pretensions to be discountenanced; that in this opinion he was not a little confirmed by a late conversation with Genl. Whipple of N. Hamshire at Trenton in which this gentleman assured him that the Governing party in Vermont were perfidiously devoted to the British interest, & that he had reason to believe that a British Commision for a Govr. of that district had come over & was ready to be produced at a convenient season. Some of the members having gone out of Congress & it being uncertain whether there would be more than six States for the clause, an adjournment was moved for & voted.
The proceedings on this subject evinced still more the conciliating effect of the territorial cession of N. York, on several States & the effect of the scheme of an ultramontane State within Pennsa. on the latter State. The only States in Congress which stood by Vermont were Rhode Island which is supposed to be interested in lands in Vermt. and N. Jersey whose Delegates were under instructions on the subject.
